 212DECISIONS OF NATIONAL LABOR RELATIONS BOARDLocalUnion No. 610,affiliatedwith InternationalBrotherhood of Teamsters, Chauffeurs,Ware-housemen and HelpersofAmerica (WetterauFoods,Inc.)andEdwardW. Newman. Case14-CB-2393 ,March 6, 1973DECISION AND ORDERBY CHAIRMAN MILLER AND MEMBERSFANNING AND PENELLOOn August 22, 1972, Administrative Law JudgeEugene George Goslee issued the attached Decisionin this proceeding. Thereafter, the Charging Partyfiled exceptions and a supporting brief, and Respon-dent filed an answering brief.Pursuant to the provisions of Section 3(b) of theNationalLabor Relations Act, as amended, theNational Labor Relations Board has delegated itsauthority in this proceeding to a three-member panel.The Board has considered the record and theattachedDecision in light of the exceptions andbriefsand has decided to affirm the rulings,findings,' and conclusions of the Administrative LawJudge and to adopt his recommended Order.ORDERPursuant to Section 10(c) of the National LaborRelationsAct, as amended, the National LaborRelations Board adopts as its Order the recommend-ed Order of the Administrative Law Judge andorders that the complaint herein be, and it hereby is,dismissed in its entirety.1The Charging Party has excepted to certain credibility findings madeby the Administrative Law Judge It is the Board's established policy not tooverruleanAdministrativeLaw Judge's resolutions with respect tocredibility unless the clear preponderance of all of the relevant evidenceconvinces us that the resolutions are incorrectStandard Dry Wall Products,Inc,91NLRB 544, enfd 188 F 2d 362 (CA 3) We have carefullyexamined the record and find no basis for reversing his findingsDECISIONSTATEMENT OF THE CASEEUGENE GEORGE GOSLEE, Administrative Law Judge:This case come on to be heard before me at St. Louis,Missouri, on July 26 and 27, 1972, upon a complaint'issued by the General Counsel of the National LaborRelations Board and an answer filed by Local Union No.610, affiliatedwith International Brotherhood of Team-sters,Chauffeurs, Warehousemen and Helpers of America,hereinafter referred to as the Respondent or Local 610.The issues raised by the pleadings in this case relate towhether, or not the Respondent violated Section 8(b)(1)(A)1The complaint in this proceeding was issued on May 18, 1972, upon acharge filed on January24, 1972,and served on the Respondent on or aboutand (2) of the National Labor Relations Act, as amended,by acts and conduct hereinafter specified. At the conclu-sion of the hearing, all parties waived oral argument andthe filing of briefs with the Administrative Law Judge.Upon the entire record in this proceeding, and from myobservationof the testimony and demeanor of thewitnesses, I hereby make the following:FINDINGS OF FACT AND CONCLUSIONSI.THE BUSINESS OF THE EMPLOYERWetterau Foods, Inc., hereinafter called Wetterau or theEmployer, is a Missouri corporation, maintains its princi-pal office and place of business at Hazelwood, Missouri,and is engaged in the sale and distribution at wholesale offood products, produce, and related items. During the pastcalendar year, Wetterau purchased and received goods andproducts used in its business operations from sourcessituated outside the State of Missouri, in an amount valuedin excess of $50,000. The complaint alleges, the answeradmits, and I find that Wetterau Foods, Inc., is anEmployer engaged in commerce within the meaning ofSection 2(6) and (7) of the Act.II.THE RESPONDENT IS A LABOR ORGANIZATIONThe complaint also alleges, the answer admits, and I findthat the Respondent is a labor organization within themeaning of Section 2(5) of the Act.III.THE UNFAIR LABOR PRACTICES ALLEGEDThe complaint alleges that since November 15, 1971, theRespondent has violated Section 8(b)(1)(A) and (2) of theAct by causing, and attempting to cause, Wetterau todischarge or otherwise reduce the work opportunities of thecharging party, Edward W. Newman. By its answer theRespondent denies that it has engaged in any unfair laborpractices in contravention of the Act and affirmativelypleads,as the complaint alleges, that Newman is amember, in good standing, of Local 610.The evidence adduced in this proceeding is attended bynumerous and crucial conflicts in the versions of eventsand conversations related by Newman, representatives ofWetterau, and agents of the Respondent. Crucial to adetermination of whether the discrimination was caused asalleged is the issue of whether the Respondent's attempts, ifany, to cause Wetterau to discontinue Newman's employ-ment occurred before or after November 15, 1971, the dateupon which he became a member in good standing ofLocal 610, as required by the terms of the collective-bargaining agreement in effect between the Respondentand Wetterau.By way of background, the record reflects that Wetterauoperates a large food warehouse and distribution center inHazelwood, which is a suburb of St. Louis. Wetterau'soperations at this location are divided into two depart-ments,one for warehousing and distributing groceryproducts, and the second for warehousing and distributingthe same date202 NLRB No. 38 LOCAL UNIONNO. 610,INTL.BRTHD.OF TEAMSTERSproduce and frozen foods. Moore Distributing Company,an affiliate of Wetterau, is located a few blocks from theWetterau warehouse.At times material to this proceeding, the drivers, andapparently also the warehousemen employed in Wetterau'sgrocery department, have been represented by the Respon-dent,Local 610. The Respondent also represents thedrivers employed by Moore Distributing Company. Thedrivers and warehousemen employed in Wetterau's pro-duce department, however, are represented by TeamstersLocal 688, a sister local of the Respondent, also located inSt.Louis.For the purposes of hiring and dispatchingdrivers,Wetterau's grocery and produce departments areoperated as separate entities, and at times material to thiscase John E. Alvers was the individual responsible forhiring and dispatching casual drivers for the grocerydepartment.The collective-bargaining agreement in effect betweenRespondent and Wetterau provides for three classificationsof drivers; regular, regular casuals, and casuals. Pursuantto the terms of the collective-bargaining agreement casualdrivers do not, like regular drivers and regular casuals,accrue seniority. The bargaining agreement also contains aunion-security provision, which requires all newly hiredemployees in the bargaining unit, including casual drivers,to become and remain members of Local 610 on and after31days of employment. In addition, the bargainingagreement contains a nonexclusive referral provision,pursuant to which the Respondent is given equal opportu-nity to provide Wetterau with additional employees. TheRespondent operates a hiring hall for the use of itsmembers and the members of sister locals. By recourse tothe referral provision in the agreement and the Respon-dent's hiring hall, Newman originally obtained employ-ment with Wetterau on December 31, 1969. The evidencealso reflects that Newman was referred to employment outof hiring hall on several occasions since November 15,1971, the date on which it is alleged that the Respondentcaused Wetterau to discriminate against him.As related above, Newman was hired by Wetterau as acasual driver in the grocery department on December 31,1969.Newman continued to work as a casual driverthroughout 1970, earning about $1,400. In 1971, Newmancontinued to work as a casual driver, but on a moreextensive basis, and during that year earned approximately$6,100. The record reflects that Newman originally becamea member of the Teamsters in 1946, but, as a result of aseriesofmergers between locals, Newman became amember of Local 688 in about 1967. In 1968, following thetermination of his employment by a prior employer,Newman ceased paying dues to Local 688, and wasremoved from his status as a member in good standingwith that Local. Following the date of his employment as acasual driver with Wetterau, Newman made no attempt toacquire membership in Local 610, although, according tohis testimony, he was aware from the outset of hisemployment that membership in the Respondent was2 I find, contrary to the Respondent's contention, that Charles Cooper isits agent within the meaning of Sec. 2(13) for purposes relevant to this case.As the record reflects, Cooper had authority to police compliance with theunion-security provision. Included in this responsibility was Cooper'sauthority to lodge complaints with management and to request the213required by the terms of the collective-bargaining agree-ment. During the same period; Newman remained delin-quent insofar as the payment of his arrears of dues to Local688, and at no time until November 15, 1971, was he amember in good standing in that labor organization.There is a considerable degree of conflict in Newman'stestimony concerning the first occasion when he was calledupon to submit proof of his membership in Local 610. Onhis original direct examination by the General Counsel,Newman testified that it was not until the first part ofNovember 1971 that he was called upon to produce hismembership card for the Respondent. On that occasion,Newman was approached by Charles Cooper, the actingchief steward for the drivers represented by the Respon-dent,2 and requested to produce his membership card.Newman excused himself on grounds that his card was athome. According to the further testimony of Newman,Cooper again requested to see his membership card 2 or 3days later, and Newman again replied that his caid was athome. A few days later Cooper informed Newman thatDale Hicks, another casual driver, had blown the whistleon casuals who were not members in good standing ofLocal 610. According to Newman's recollection, Cooperdid not, however, ask to see his membership card on thatoccasion. About November 12, 1971,3 Newman produceda union card from Local 688 and showed it to Cooper.Cooper held the card at arm's length, indicating somedifficulty reading the print, and returned it to Newmanwith the comment, "I knew you had a card, but I had tosee it."Newman also testified that on November 12 he visitedthe union hall and asked Jack Kuper, business representa-tive for the Respondent, for a transfer from Local 688 toLocal 610. Kuper told Newman he could not transfer untilhe was straightened up with Local 688. Later, on the samedate,Newman called Charles Saffo, the Respondent'shiring hall manager, and informed Saffo that he had beencaught on a Local 610 job without paying union dues.Newman also informed Saffo that Wetterau intended tohire some regular drivers, and there was an additionalreason why he wanted to get this straightened up withLocal 610. Saffo told Newman to go to the hall and resolvehis delinquency with Local 688, and then talk to BusinessRepresentative Harlan Horn. Between November 12 and15; through the intercession of CarolMeyer,who isidentified in the record as a Local 610 steward at anotherplace of employment, Newman paid off his arrears toLocal 688 and was transferred to Local 610. Newmanadmitted in his testimony that Horn agreed to waiveNewman's dues for the current month and, on November15,Newman received his membership card in Local 610.On cross-examination Newman adhered to his directtestimony that he was not approached for a membershipcard in Local 610 until early November 1971. Whenconfronted,however,with the contents of a pretrialstatement given to the Board, Newman admitted thatCooper requested his card on several occasions prior todiscontinuance of the employment status of any employee who was not amember of Local 610, or who was in arrears in the payment of dues.3All dates recited hereinafter are in 1971, unless specified to thecontrary. 214DECISIONSOF NATIONALLABOR RELATIONS BOARDAugust or September 1971. Newman also admitted that inAugust or September Cooper asked for his card becauseWetterau intended to hire some regular drivers andNewman was eligible to take the examination for regularemployment.According to Newman,he produced hisLocal 688 card.At a later juncture in his testimony, inresponse to a question posed by the Administrative LawJudge,Newman stated that he was first approached byCooper about a union card in August or September 1970.Insofar as the events reviewed about are, concerned,Newman's testimony contrastsvividlywith testimonyadduced from Charles Cooper.Cooper testified that hefirst requestedNewman'sLocal 610 card in May 1971.Newman told Cooper that his card was at home.Cooperrepeated his request about 2 weeks later,and Newmanagain excused his failure to produce because his card wasat home. About May 30, apparently in conjunction withWetterau's intent to use casuals over the Memorial Dayholiday, Cooper asked the Company's management not towork Newman and two other casual drivers because theywere not members of Local 610. On the same date, andafter he had talked to Wetterau'smanagement, Cooperagain approached Newman and informed him that if hedid not produce a Local 610 card Cooper would requestWetterau not to allow Newman to work.Newman repliedthat the card might be in his car, and after an absence ofabout 45 minutes Newman returned and showed Cooper aLocal 610 card containing the name "Ed Newman."Satisfied thatNewman was a member of Local 610,Coopermade no further inquiry until the followingOctober.In October Cooper called Newman at home to informhim that Wetterau intended to hire some regular drivers. InCooper's opinion,Newman was the best qualified of thecasual drivers,and Cooper intended to see that Newmanwas given an opportunity to take the required examination.Approximately 2 weeks Cooper was told bythe Respon-dent's hiring hall thatLarryShoemack,Wetterau's generalwarehouse superintendent had informed the RespondentthatNewman was a member of Local 688.Cooper wasunwilling to believe the report because Newman hadproduced a Local 610 card,but he left a note for Newmanto contact him. On Sunday,November 14, Newmancontacted Cooper and insisted that he was a member ofLocal 610, but that he intended to visit the Respondent'shall to "get this mess straightened out." On the following,November 15, Cooper was informed by Harlan Horn thatNewman had transferred from Local 688 to Local 610.Afterhe received his Local 610 membership card onNovember 15, Newman showed the card to LarryShoemack and told him that he was "straightened out"with the Respondent.Following this Newman contactedJohn Alvers, the dispatcher,to inquire about work for thefollowingday.WhileNewman was in Alvers'officeCooper and Assistant Steward Ray Thomas entered.Newman took out his Local 610 membership card andshowed it to Cooper.Cooper replied that he was aware thatNewman had acquired membership in good standing onlythatmorning, and accused Newman of having previouslyused his deceased son's membership card for Local 610.According to Newman's testimony,he denied the accusa-tion,and during an ensuing exchange of words Cooperthreatened thatNewman would be moved back threeplaces on the list of casual drivers. Newman protested, butCooper handed Alvers a list and told Alvers that this wasthe way the casuals were going to work.Newman admittedthat he did not see the list, and that Alvers placed the list inhis desk drawer without any comment.The alleged list wasnot produced in evidence in this proceeding.Newman alsotestified that during the conversation Cooper stated thatany casual in good standing with Local 610 could work.Newman further testified that after the conversation inAlvers' office he met Cooper in the drivers'room.Cooperagain accused Newman of using his son's membershipcard,and that Newman had made a dunce out of Cooper.In response to Newman's inquiry, Cooper insisted that thecasuals would be worked according to the list Cooper gaveto Alvers.Before the end of the day, Newman visited theRespondent's hall and informed Harlan Horn of Cooper'sthreat to move him back three places on the casual list.Horn replied that Cooper could not change the bargainingagreement,meaning, insofar as I am able to determinefrom the record,that casual drivers do not accrue seniorityfor assignment purposes.In April 1972, Newman againtalked to Horn after Alvers had reported to him thatCooper insisted that Newman work out of the hiring hall.Newman repeated the accusation that Cooper was depriv-ing him of casual employment through recourse to the list,and Horn again replied that Cooper had no such authority.Approximately a week after the meeting in Alvers' office,Newman contacted Ray Schrecker,Wetterau'sdirector ofoperations for warehousing and transportation.Newmanasked Schrecker if the Company was going to work himaccording to the Cooper list. Schrecker replied that Coopercouldn't change the contract.There was some discussionabout the hire of additional regular employees, andSchrecker told Newman that he intended to send all thecasuals over to take the examination.During early January 1972, Newman again talked toSchrecker and asked if he could take the examination for apositionasa regular driver.According to Newman,Schrecker replied that Harlan Horn had said that Newmanhad been"screwing"theUnion for 3 years, and thatCooper had told Schrecker that Newman had been usinghis son'smembership card.In response Newman took outhis Local 610 membership card and informed Schreckerthat his dues were paid up and he was a member in goodstanding of the Respondent.Schrecker then agreed thatNewman could take the examination for a position as aregular driver.Newman subsequently took the examina-tion and failed to qualify as a regular driver.On cross-examination,Newman was questioned furtherabout his January 1972 conversation with Schrecker. Inthis testimony Newman related that he asked why he wasnot being called to work as a casual driver.Schreckerreplied that the Company was not using casuals becauseanother driver had passed the examination and had beenhired as a regular driver.Following November 15, Newman continued for a shortperiod of time to work for Wetterau's grocery departmentas a casual driver.The record reveals that he worked in the LOCAL UNIONNO. 610,INTL. BRTHD.OF TEAMSTERS215grocery department on November 16, 17, 22, and 23,following which dates Newman was employed as a casualdriver in the produce department on December 27 and 30,and January 5, 7, 12, 14, and 30, 1972. Newmantestifiedthat in January, while working for the produce departmenthe asked Alvers if he was off the list of casuals. Alversreplied, "No, you are not off the list, but Cooper has you sofar back you are not going to work." Alvers testified in thisproceeding, but he neither corroborated nor denied theremarks attributed to him by Newman in the Januaryconversation.Following his employment in Wetterau's produce de-partment Newman was employed as a driver for MooreDistributingCompany and worked a total of 12 daysduringMay 1972. As related above, Moore DistributingCompany is an affiliate of Wetterau and its drivers arerepresentedby the Respondent. On June 12, 1972,following the issuance of the complaint in this case, theRespondent sent letters to Wetterau and Newman advisingthat Local 610 had no objection to Wetterau's employmentof Newman, so long as his employment in the bargainingunit was in accordance with the terms of the collective-bargaining agreement.As of the date of the hearing,Newman had not been recalled by Wetterau, although therecord reflects that the Employer continued to use casualdrivers both before and after June 12, 1972.John Alvers testified as a witness for the GeneralCounsel and described generally the conditions underwhich Wetterau uses casual drivers and the manner of theirselection.Alvers identified three lists of names of casualdrivers which he relied on at times relevant to the allegeddiscrimination against Newman. The list used by Alversduring November and December 1971, contains the name"Ed Newman," as does the list of casuals maintained andused by Alvers after Memorial Day 1972. According toAlvers' testimony, he customarily called employees forcasual work in accordance with their length of service andrecordof reliability.At times proximately related toNovember 15, 1971, Alvers considered Newman as secondor third on his list of available casuals.Alvers was aware that Newman had not been in goodstandingwith the Respondent. At a time prior toNovember 15, which he characterized as a couple ofmonths, Alvers was told by Steward Cooper that Newmanwas not in good standing and would have to go to the hallto "get squared away," or not work for Wetterau. In spiteof Cooper's words Alvers continued to call Newman forwork until on and after November 15.Alvers testified to themeeting ofNovember15 in hisoffice,which he characterized as approximately the size ofa pool table. Insofar as he testified that Newman came tothe office to inquire about work for the following day,Alvers' version corroborates that related by Newman. Inmost other respects, however, and depending upon whichofhis several versions is credited, Alvers' testimonyconcerning the November 15 meeting contrasts vividlywith the testimony elicited from Newman. Alvers' testimo-ny aboutthe meeting also contrasts,in one crucial respect,with the testimony of Schrecker, and is completelycontrary to evidence elicited from Cooper.Alvers related that Newman arrived at this office first,followed by Cooper and Assistant Steward Ray Thomas.Newman asked about work for the following day andCooper interjected the comment that Newman was not ingood standing as far as the Respondent was concerned andhad been working on his deceased son's card. Whenquestioned as to whether Newman produced a card, Alverstestified that when the card was produced Cooper replied,"This is not your card, this is your son's card you areoperating on." When asked about the list Cooper is allegedto have handed him, Alvers denied that the list was givento him at that time.As Alversrecalled,at a later time inNovemberor DecemberCooper broughta list to his officewhich contained the names of four casual drivers. CoopertoldAlvers that these were the casuals to be used in thefuture.Newman'sname was on the list,but had beenscratched through. Cooper reminded Alvers that somecasual drivers were being used who were not members ofLocal 610, and others were delinquent in the payment ofdues.At a later stage in his testimony on direct examination,Alvers recalled that Cooper gave him the list of casualdrivers on November 15 or 16. Alvers also recalled thatabout a week following this he had a second conversationwith Cooper concerning Newman. Alvers asked Cooperhow the matter was going about Newman. Cooper replied,"No way, no way." Alvers asked if Newman had come upwith his dues, and Cooper replied that Newman had beenoperating on his deceased son's card. Cooper, according toAlvers' testimony, also threatened, ". . . if [Newman]comes back to work you will find umbrellas out in front ofthe warehouse."At the conclusion of his direct examination Alvers wasasked why he failed to call Newman to work after January1,1972.Alvers replied that he had never been informedthat Newman was a member in good standingwith Local610, and this was the reason he failed to call him for work.On cross-examination Alvers admitted that his recollec-tion of dates and the contents of conversations relevant tothisproceeding was "not too good." Alvers particularlyagreed that he was unsure of the dates of the conversationshe had with Cooper about Newman's status.With respectto his testimony of the reasons for failing to call Newmanfor work, Alvers stated that he was unaware of Newman'sgood standing in the Union until the day before thehearing commenced,when the Respondent's letter of June12,1972,was brought to his attention.When againquestioned, however, about the meeting in his office onNovember 12, Alvers recalled that Newman held up a cardand told Cooperthat he was in good standing.Alvers alsorecalled that Cooper replied, "Yes, I know you got back ingood standing today." As justification of the conflict withhis prior testimony Alvers related that he was unsure of thedates, and admitted the possibility that Cooper or someoneelse had complained to him before November 15 aboutNewman's lack of good standing in Local 610.Schrecker testified that he was also present during a partof the conversation which took place in Alvers' office onNovember 15. He testified that he entered the office andheard that Newman was not in good standing, that he hadbeen using his deceased son's card,and that Wetterau wasnot to use Newman as a casual driver.Schrecker also 216DECISIONSOF NATIONALLABOR RELATIONS BOARDtestified that Cooper gave Alvers a list with the commentthat these were the casual drivers who were paid-upmembers in good standing with the Union, but Schreckernever saw the list.Ido not credit Schrecker's testimony that he was presentinAlvers' office and overheard part of the November 12conversation.Newman and Alvers both testified to theevent and specifically named the individuals who werepresent. Schrecker was not named.Cooper also testifiedabout the November 12 meeting, and specifically deniedthat Schrecker was present.I find it inherently incrediblethat four persons gathered in a room the size of a pooltable could have overlooked the presence of a fifth person.In view of Newman's testimony of his January 1972conversation with Schrecker, I also discredit Schrecker'sdenial that neither he nor any other management official ofWetterau was ever made aware that Newman had obtainedmembership in good standing and had resolved hisdifficulties with Local 610.In further testimony,Schrecker admitted that sometimeinOctober or November 1971, but before November 15,Cooper complained to him about Newman's nonmember-ship in Local 610, and told Schrecker that Newman wasnot to be used as a casual driver until he was "straightenedout." Schrecker also testified that in January 1972, hecalledHarlan Horn to discuss the problem of obtainingcasuals through the hiring hall, and the problem Wetterauwas experiencing in finding qualified regular drivers.During the course of the conversation, there was adiscussion of employees not in good standing with Local610, and Newman's name was mentioned along withseveralother employees.According to Schrecker, heexpressed his impressionthatNewman was not in goodstanding and Horn replied,"Yes, he's been screwing us fora couple of years." In the course of his testimony, however,Schrecker admitted that Horn did not tell him thatNewman was not in good standing and did not tell himthat Wetterau was not to employ Newman.As related above, Cooper was informed on November15, that Newman had transferred from Local 688 and hadperfectedmembership in good standing in Local 610.When Cooper met Newman in Alvers' office later that day,Newman told Cooper that he was straightened out. In theconversationwhich followed, apparently attended withsome heat, Cooper accused Newman of lying about hisunion membership and questioned him about the card hehad produced in May. Newman admitted that the card hadbelonged to his deceased son. Newman then asked wherethis left him as far as work was concerned,and Cooperreplied, "You are straightened out with the Union, andyour name will be kept on the list of available drivers."Cooper denied that he ever gave Alvers, or any otherrepresentative ofWetterau, any list of casual drivers onwhich Newman's name was crossed off. Cooper did admitthat on November 15, after the confrontation in Alvers'office, he met with Schrecker about the casual drivers whowere in good standing with Local 610. Using the Compa-ny's daily run sheet Cooper explained to Schrecker thoseemployees who were in good standing and available forcontinued employment Newman's name was on the list asa member of Local 610 in good standing. I credit Cooper'stestimony of the events of November 15, as well as histestimony of events which preceded that date, and Idiscredit the versions of the November 15 meeting relatedby Newman and Alvers.On the basis of the foregoing review of the evidence inthis proceeding,prolix asit is by reason of the necessity toresolve factual conflicts,Iam unconvinced that theGeneral Counsel has not sustained the burden of proof insupport of the allegations of the complaint.The recordleaves no doubt that until November 15, 1971, Newmanfailed to obtain and maintain membership in Local 610 asrequired by the collective-bargaining agreement.It is alsoclear that on several occasions prior to November 15, theRespondent'sagents brought Newman'snoncompliancewith the union-securityprovision to the attention ofWetterau's representative,and insisted on compliance as acondition of Newman's continued employment. I have nodoubt that the Respondent'sagents, particularly Cooperand Horn,strongly expressed their disapproval of Newmanand the manner in which he avoided his union membershipobligation.This evidence may supply the element of proofof animus,but more than an unlawful animus is requiredto prove that the Respondent attempted to cause, or didcause Wetterau to discriminate against Newman. I find nocredible evidence that on or after November 15, the datewhen Newman perfected his membership in Local 610, theRespondent overtly, tacitly, or in any other manner,attempted to causeWetterau to terminate Newman'semployment or reduce the amount of time he worked as acasual driver.In arriving at the foregoing finding,I find particularlyimplausible the testimony ofWetterau'srepresentativesthat the Company's failure to call Newman back to workwas its lack of knowledge that he had acquired member-ship in Local 610 and wasin good standing.Immediatelyafter receiving his membership card,Newman apprisedWetterau'swarehouse manager,Shoemack,that he was"straightenedout"withLocal 610, and he showedShoemack his card.Later on the same day, in the presenceof Alvers, Newman showed his card to Cooper, and Alversheard Cooper acknowledge that Newman was in goodstanding.Alvers also heard Cooper state that any casualdriver in good standing would be permitted to work. As toSchrecker,assuming that none of this information wasbrought to his attention, he was told by Cooper onNovember 15 that Newman was in good standing withLocal 610 and eligible for work as a casual driver. InJanuary 1972, Newman produced his card for Schrecker,and told him that he was a member in good standing ofLocal 610. Finally, in June 1972,Wetterau was notified inwriting that the Respondent had no objection to Newman'semployment by the Company.In spite of its continued useof casual drivers,Wetterau did not recall Newman forwork.Even if I were to assume,contrary to the evidence, thatWetterau's representatives labored under a misassumptionabout Newman's standing in Local 610,Iwould,neverthe-less,be required to dismiss the complaint. I find nocredible evidence that Wetterau was misled or misdirectedby any acts or conduct of the Respondent, and according- LOCAL UNIONNO 610,INTL. BRTHD.OF TEAMSTERS217ly,any misassumption or misunderstanding that existedcannot be imputed to Local 610.Having found and concluded that the Respondent hasnot violated the Act as alleged, I herebyissuethe followingrecommended: 4ORDERItishereby ordered that the complaint herein bedismissed.4 In the event no exceptions are filed as provided by Sec 102 46 of theprovided in Sec 102 48 of theRules and Regulations,be adopted by theRules and Regulationsof the National LaborRelations Board,the findings.Board and become its findings,conclusions,and Order, and all objectionsconclusions,recommendations,and recommended Order hereinshall, asthereto shall be deemedwaived forall purposes